Appeal from so much of an order as consolidated two actions, pending in the Supreme Court, to recover damages for personal injuries arising out of a motor vehicle collision. Appeal dismissed, without costs. It appears that, after the order appealed from had been made, appellants moved on the basis of that order to transfer a Municipal Court action, arising out of the same collision, to the Supreme Court and to consoli*639date it with the consolidated Supreme Court action. The motion was granted. By thus accepting the benefits of the order from which the appeal is taken, appellants waived their right to appeal. Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.